This is an original proceeding to review an award of the State *Page 194 
Industrial Commission in favor of the claimant therein, respondent herein.
That the respondent was injured while in the employ of the petitioner, the State Fuel Supply Company, and that the injury arose out of and in the course of the employment, is admitted. The testimony shows a loss of vision of 80 per cent. of the right eye. No question is raised as to that. The only question here is whether the condition of the eye is due to the injury received. If there is any competent evidence reasonably tending to show that the present condition of the eye is the result of the injury sustained, then, under the decision of this court, the award must be approved. Transcontinental Oil Co. v. Eoff,126 Okla. 91, 258 P. 743.
None of the doctors testified as to the cause of the condition of the eye. Respondent testified that he had never had trouble with the eye before; that he had had his eyes examined when he entered the army and that this eye was all right; that he had them examined in 1926, and they were all right; that after his injury he was troubled with the sight of this eye; that he told his fellow employees and his wife thereof; that the doctor treated his eye while he was suffering from the burns received by him in the accident; that he complained of his eyes when he returned to work; that he was working in a pit on a gas line when the gas exploded and burned him severely, including his body and his face. We think that there is abundant evidence to sustain the award, and the same is approved.
LESTER, C. J., and RILEY, CULLISON, SWINDALL, McNEILL, and KORNEGAY, JJ., concur. CLARK, V. C. J., and HEFNER, J., absent.
Note. — See under (1) 28 R. C. L. p. 828; R. C. L. Perm. Supp. p. 6254; R. C. L. Continuing Perm. Supp. 1211.